Citation Nr: 0606621	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACTS

1.  Service connection for residuals of a head injury was 
denied by a February 2002 rating decision.

2.  Evidence submitted since the February 2002 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim.  

3.  Residuals of head injury was not shown in service and is 
not related to alleged inservice head injury.  


CONCLUSIONS OF LAW

1.  The February 2002 decision denying entitlement to service 
connection for the residuals of head injury is final; 
evidence submitted since that denial is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The residuals of a head injury were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of letters dated in May 2003 and June 2003, VA 
notified the appellant of her responsibility to submit 
evidence in support of her claim; what evidence, if any, was 
necessary to substantiate her claim; which portion of the 
evidence the veteran was responsible for sending to VA; and 
which portion of the evidence VA would attempt to obtain on 
her behalf.  The letters further suggested that he submit any 
pertinent evidence in her possession.  Subsequent to all of 
the above letters, the RO adjudicated the claim by an August 
2003 rating decision and a November 2003 statement of the 
case (SOC).  The veteran has been informed of the legal 
requirements of this case.  The requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.  No 
further action is necessary for compliance with the VCAA.  

Entitlement to service connection for residuals of head 
injury was denied by a February 2002 rating decision.  The 
veteran was notified of that decision by letter dated in 
February 2002.  That decision was not appealed and it is 
final.  38 U.S.C.A. § 7105.  In order to reopen the claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108.  

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has considered the evidence of record and finds 
that new and material evidence has been submitted in the case 
at hand.  The evidence before VA at the time of the February 
2002 rating decision included her service medical records 
that were silent for any documentation of an inservice head 
injury.  Other records included a report of a November 1981 
VA medical examination and an October 1991 report of a 
computerized tomography (CT) scan of the head.  In neither 
document is the claimed inservice head injury mentioned.  
There is no medical nexus between a current disability and 
the claimed inservice injury.  The pertinent record in 2002 
included only the appellant's assertion of an inservice 
injury, as well as a post-service injury, and her allegation 
that she had a current disability as a result of the alleged  
inservice injury.   Based on the lack of evidence to 
substantiate the claim, service connection for residuals of a 
head injury was denied.  

The noteworthy evidence which was submitted subsequent to 
February 2002 consisted of an August 2005 private treatment 
report (further discussed below) which indicated that the 
veteran had mild memory loss and that it was possible that 
this was the residuals of her two prior head injuries.  The 
mere possibility that the veteran's current disability may be 
related to an alleged inservice injury, raised by this piece 
of evidence, makes the medical opinion new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim, specifically, medical nexus.  As new 
and material evidence has been submitted, the claim is 
reopened.  

Having reopened the claim, the Board must now determine if 
service connection is warranted.  In this regard, it is noted 
that the August 2003 rating decision denied the claim on the 
basis that there was no new and material evidence.  However, 
the November 2003 SOC indicates that the claim was considered 
on the merits.  The SOC addressed the pertinent law and made 
a determination based on the merits.  Thus, there is no 
prejudice to the appellant in proceeding with a decision on 
the merits of this claim.  

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The appellant contends that during service, she fell on 
cement floor and hit the back of her head, developing a bump 
on her head.  In a January 2002 statement, she reported that 
she was sleeping on the top bed when she slipped and fell and 
hit her head on the cement floor.  However, during a hearing 
before the undersigned held in October 2005, she testified 
that the head injury occurred when an intoxicated colonel 
knocked her over and she buffered his fall, hitting her head 
on cement.  She reported that she developed a bump on the 
back of her head and went to the medical unit, but nothing 
was found to be wrong.  She did not follow up because she did 
not have any more symptoms and she could not detect that 
anything was different.  It was not until 2000 when she hit 
her head at work on a steel pole and received medical 
treatment that she found out that she had residuals from a 
prior head injury.  She asserts that after her head injury in 
2000, she had an MRI, at which time it was discovered that 
there was an old injury at the back of her head.  She 
reported that the only time that she recalled having a head 
injury was during service.  She claimed that even prior to 
the 2000 injury, her mother pointed out that she seemed to 
already have memory problems and she was also already 
experiencing some nausea, which she had previously attributed 
to sinus problems.  

The veteran's service medical records indicate, in pertinent 
part, that the veteran was seen for headaches on one occasion 
in July 1977.  This, however, was attributed to a condition 
of the eyes, which was diagnosed as simple myopia.  There are 
no other pertinent complaints or treatments in the service 
medical records.  It is specifically noted that there are no 
reports of head injuries in the service medical records.  

The post-service medical evidence of record include an 
October 2001 MRI report, which showed the following: evidence 
of left frontal arachnoid cyst; increased CSF involving the 
superior vermian, quadrigeminal plate, and superior 
cerebellar cisterns; and prominence of the ventricular 
system.  The MRI report also noted that due to the mass 
effect on the internal cerebral veins, the possibility of an 
arachnoid cyst in this area would need to be considered.

Also of record is report of an October 2001 CT scan of the 
head, which showed the following:  mild asymmetry of the 4th 
ventricle and slightly hyperdense lobulated structure seen 
posterior eccentrically to the right of the 4th ventricle and 
may represent a posterior fossa mass; no significant change 
in size and appearance of the left frontal chronic subdural 
hematoma/hygroma; unchanged CSF density fluid collection near 
the torcula, most likely secondary to a subarachnoid cyst; 
continued prominence of the lateral and 3rd ventricle, 
greater than expected given the appearance of the veteran's 
sulci was unchanged from the comparison study but was 
worrisome for hydrocephalus; a less likely consideration was 
moderate to severe central atrophy.  

At the hearing before the undersigned, the veteran submitted 
an August 2005 private treatment report, along with a waiver 
proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2005).  The 
treatment report indicates a history reported by the 
appellant as having had a head injury during a motor vehicle 
accident in 2000, at which time she hit her head.  She also 
reported she was struck in the back of her head in 1975 
during service, and may have lost consciousness briefly.  
Since her recent head injury, she had had brief sharp pains 
at the left temple, but no sustained headache.  Since her 
fall in 1975, she had had some problems with memory 
characterized as difficulty with nominal recall and some mild 
forgetfulness.  She was diagnosed with mild memory loss.  The 
examiner commented that it was possible that this was a 
residual of her head injuries, however, she did not report 
significant loss of consciousness with either injury.  

The Board has considered the veteran's assertions of 
inservice injury; however, there is simply no service records 
which document the occurrence of such injury.  The Board must 
point out that the veteran has given conflicting reports of 
the manner in which this alleged injury occurred in service 
(fall from top bed, buffering a fall from an intoxicated 
colonel), which further undermines the assertion that such 
disability occurred in service.  As to the existence of a 
current disability as a result of any such alleged injury, 
the Board notes that there is no evidence of post-service 
complaints or treatment prior to the 2000 head injury.  In 
fact, the appellant indicated that she did not receive any 
further treatment and was not aware of any disorder until her 
post-service injury.  She now asserts that she may have had 
memory loss and some nausea after the post-service injury, 
which may be related to the alleged fall.  Her belief, 
though, however genuine, does not provide a basis for 
concluding that there is medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 482, 494-95 (1992).  

Based on the fact that there are no pertinent positive 
findings in the service medical records, as well as the 
inconsistent statements as to the manner of the occurrence of 
the alleged injury, along with the fact that there are no 
corroborating clinical findings prior to 2000, and given that 
the only evidence of medical nexus or residuals of a prior 
(prior to 2000) head injury is the August 2005 equivocal 
statement regarding possible etiology, the Board concludes 
that service connection is not warranted.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
an appellant's claim that does little more than suggest a 
possibility that an illnesses might have been caused by 
service is insufficient to establish service connection).


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


